                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Missouri
                                      Thomas F. Eagleton U.S. Courthouse
                                     111 South Tenth Street, Fourth Floor
                                             St. Louis, MO 63102

In re:                                                           Case No.: 20−44926 − B169
Felecia M. Harper                                                Chapter: 7

Debtor(s):

              NOTICE TO FILER OF ERRORS IN ELECTRONICALLY FILED DOCUMENTS

Certificate of Credit Counseling filed on 10/20/2020 was filed inaccurately.

    PDF is:      illegible     incomplete        missing
    Signature of Debtor.
    Attorney Signature block is not in compliance with L.R. 9011.
    Chapter 13 Plan filed without Debtor(s)' Attorney Signature block as required by Bankruptcy Rule 3015.1
    and L.R. 9011.
    Debtor(s) signature missing (name of debtor required).
    Transfer of Claims: transferor name does not match claimant name.
    Memorandum explaining changes to the Amended Schedules and/or Matrix was not filed in compliance
    with L.R. 1009(A).
    Conversion to Chapter 7 − Means Test/Statement of Current Monthly Income (L.R. 1019(B)).
    Conversion to Chapter 11 − Means Test/Statement of Current Monthly Income (L.R. 1019(B)).
    Conversion to Chapter 13 − Means Test/Statement of Current Monthly Income (L.R. 1019(B)).
    Notice of Death of Debtor is not in compliance with L.R. 1016.
    Other:
The debtor name on the Credit Counseling Certificate does not match the debtor name on the Voluntary Petition.
Please file a corrected Credit Counseling Certificate.

                                       Action Required By the Filer 10/28/20

           A corrected PDF must be filed ONLY by using the following pathway
           Go to Bankruptcy>Other Misc Events>Corrected PDF
           Document must be re−filed using the appropriate event or in the correct case.


     FAILURE TO TAKE NECESSARY ACTION WITHIN THE SPECIFIED TIME MAY RESULT IN THE
                STRIKING OR DENIAL OF THE ORIGINAL PLEADING/DOCUMENT.



             Go to www.moeb.uscourts.gov for ECF Procedures or call the Help Desk at (866) 803−9517

                                                               /S/ Dana C. McWay
Dated: 10/21/20                                                _____________________________
                                                               Clerk of Court
Copy to:

errfilob Rev. 03/20
